The witnesses would have been entitled to double fees if they had been summoned in Massachusetts in accordance with the statute of that state. If they waived a compliance with that statute upon a promise of double fees, the promise should be performed. But they might waive the duplication of fees as well as the form of procedure: and the mere fact that they came upon request, and were summoned after their arrival without any understanding that they were to have double fees, would not make such fees taxable costs. In criminal cases, costs are taxed as in civil cases; but such part of *Page 345 
extraordinary expenses incurred in the course of a trial is allowed in the bill of costs as the court at the trial term deem reasonable.
Case discharged.
ALLEN, J., did not sit.